 



Exhibit 10.1
AMENDED AND RESTATED LOAN AND
SUBORDINATED DEBENTURE PURCHASE AGREEMENT
between
LaSalle Bank National Association
and
Centrue Financial Corporation
Dated as of March 31, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
1. DEFINITIONS
    3  
1.1. Defined Terms
    3  
1.2. Certain UCC and Accounting Terms; Interpretations
    14  
1.3. Exhibits Incorporated
    15  
 
       
2. CREDIT FACILITIES
    16  
2.1. The Loans
    16  
2.2. The Notes and the Subordinated Debenture
    18  
2.3. Maturity Dates
    18  
2.4. Collateral
    18  
2.5. The Closing
    19  
2.6. Interest Rates
    19  
2.7. Certain Provisions Regarding LIBO Rate Tranches
    22  
2.8. Payments
    25  
2.9. Capital Adequacy
    27  
 
       
3. DISBURSEMENTS
    28  
3.1. Initial and Subsequent Disbursements
    28  
3.2. Conditions Precedent to Initial Disbursement; Related Delivery Obligations
    28  
3.3. Conditions to All Disbursements; Renewals and Conversions
    31  
 
       
4. GENERAL REPRESENTATIONS AND WARRANTIES
    33  
4.1. Organization
    33  
4.2. Stock of Subsidiaries
    33  
4.3. Use of Proceeds; Interest Rate Regulation
    34  
4.4. Financial Statements
    34  
4.5. Title to Properties
    35  
4.6. Legal and Authorized
    36  
4.7. No Defaults or Restrictions
    36  
4.8. Governmental Consent
    37  
4.9. Taxes
    37  
4.10. Compliance with Law
    38  
4.11. Employee Benefit Plans
    38  
4.12. RICO
    39  
4.13. Loans
    39  
4.14. No Material Adverse Change
    39  
4.15. Regulatory Enforcement Actions
    40  
4.16. Hazardous Materials
    40  
4.17. Pending Litigation
    40  
4.18. Investment Company Act
    41  
4.19. No Misstatement of Material Fact
    41  
4.20. Subordination
    41  
4.21. Representations and Warranties Generally
    41  
 
       
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS
    42  
5.1. Negative Covenants
    42  
5.2. Affirmative Covenants
    47  
 
       
6. ADDITIONAL COVENANTS
    52  
6.1. Lender Expenses
    52  
6.2. Subordinated Debt
    53  

i



--------------------------------------------------------------------------------



 



                Page
7. FINANCIAL COVENANTS
    53  
7.1. Capitalization
    53  
7.2. Regulatory Capital
    53  
7.3. Minimum Return on Average Assets
    54  
7.4. Loss Reserves
    54  
7.5. Non-Performing Asset Ratio
    54  
 
       
8. BORROWER’S DEFAULT
    55  
8.1. Borrower’s Defaults and Lender’s Remedies
    55  
8.2. Protective Advances
    61  
8.3. Other Remedies
    62  
8.4. No Lender Liability
    62  
8.5. Lender’s Fees and Expenses
    62  
8.6. Limitation on Remedies with Respect to Subordinated Debt
    62  
 
       
9. MISCELLANEOUS
    63  
9.1. Release; Indemnification
    63  
9.2. Assignment and Participation
    64  
9.3. Prohibition on Assignment
    66  
9.4. Time of the Essence
    66  
9.5. No Waiver
    66  
9.6. Severability
    67  
9.7. Usury; Revival of Liabilities
    67  
9.8. Notices
    68  
9.9. Successors and Assigns
    70  
9.10. No Joint Venture
    70  
9.11. Brokerage Commissions
    70  
9.12. Publicity
    71  
9.13. Documentation
    71  
9.14. Additional Assurances
    71  
9.15. Entire Agreement
    71  
9.16. Choice of Law
    71  
9.17. Forum; Venue
    72  
9.18. No Third Party Beneficiary
    72  
9.19. Legal Tender of United States
    72  
9.20. Captions; Counterparts
    72  
9.21. Knowledge; Discretion
    73  
9.22. Acknowledgment of Indebtedness under the Existing Loan Agreement
    73  
9.23. Existing Loan Agreement and Existing Pledge and Security Agreement
    73  

ii



--------------------------------------------------------------------------------



 



      EXHIBITS:    
 
   
A
  Form of Term Note
B
  Form of Amended and Restated Revolving Note
C
  Form of Subordinated Debenture
D
  Form of Amended and Restated Pledge and Security Agreement
E
  Form of Rate Election Notice
F
  Form of Opinion of Borrower’s Counsel
G
  Form of Quarterly Compliance Certificate

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT
     THIS AMENDED AND RESTATED LOAN AND SUBORDINATED DEBENTURE PURCHASE
AGREEMENT (this “Agreement”) is dated as of March 31, 2008 and is made by and
between CENTRUE FINANCIAL CORPORATION, a Delaware Corporation (“Borrower”), and
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“Lender”).
RECITALS:
     A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of Centrue Bank, an Illinois state-chartered, Federal
Reserve member bank with its main office located in Streator, Illinois
(“Subsidiary Bank”). The issued and outstanding capital stock of Subsidiary Bank
may be referred to as the “Pledged Subsidiary Bank Shares.”
     B. Borrower and Lender are parties to that certain Amended and Restated
Loan Agreement, dated as of December 19, 2007, as amended, restated,
supplemented or modified from time to time (the "Existing Loan Agreement”),
pursuant to which Lender has extended a $25,000,000 revolving credit facility to
Borrower (the “Outstanding Revolving Loan”), the repayment of which is secured
by a pledge of shares of the capital stock of Subsidiary Bank pursuant to that
certain Amended and Restated Pledge and Security Agreement, dated as of
December 19, 2007, as amended, restated, supplemented or modified from time to
time (the “Existing Pledge and Security Agreement”). Upon their execution and
delivery at Closing (as defined below), this Agreement shall have the effect of
amending and restating the Existing Loan Agreement, and the Pledge Agreement (as
defined below) shall have the effect of amending and restating the Existing
Pledge and Security Agreement.
     C. Borrower has requested that Lender provide it with three credit
facilities in the aggregate principal amount of $35,250,000 consisting of: (a) a
term loan (the “Term Loan”) in the principal amount of $250,000 (the “Term Loan
Amount”); (b) a revolving line-of-credit (the “Revolving Loan”) in the principal
amount of up to $25,000,000 (the “Revolving Loan Amount”), which shall replace
the Outstanding Revolving Loan; and (c) subordinated debt (the “Subordinated
Debt”) in the principal amount of up to $10,000,000 (the “Subordinated Debt
Amount”). The Term Loan and the Revolving Loan may be referred to collectively
as the “Senior Loans” and the Senior Loans and the Subordinated Debt may be
referred to collectively as the “Loans.”
     D. The proceeds from the Senior Loans and the Subordinated Debt shall be
used by Borrower for working capital and other general corporate purposes.
     E. The Subordinated Debt is intended to qualify as Tier 2 capital under
applicable rules and regulations promulgated by the Board of Governors of the
Federal Reserve System (the “FRB”).
     F. Lender is willing to lend to Borrower up to an aggregate principal
amount of $35,250,000 under the Loans in accordance with the terms, subject to
the conditions and in reliance on the recitals, representations, warranties,
covenants and agreements set forth herein and in the other Loan Documents (as
defined below).
     THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT:
          1. DEFINITIONS.
     1.1. Defined Terms. The following capitalized terms generally used in this
Agreement and in the other Loan Documents shall have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.
     “Affiliate(s)” means, with respect to any Person, such Person’s immediate
family members, partners, members or parent and subsidiary corporations, and any
other Person directly or indirectly controlling, controlled by, or under common
control with, said Person, and their respective Affiliates, members,
shareholders, directors, officers, employees, agents and representatives.
     “Agreement” has the meaning ascribed to such term in the preamble hereto.
     “Assignee Lender” has the meaning ascribed to such term in Section 9.2.
     “Average Total Assets” has the meaning ascribed to such term in
Section 7.3.
     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended or
recodified.
     “Base Rate” means that rate of interest (expressed as a percent per annum)
equal to Lender’s “base” or “prime” rate (which is not necessarily the lowest or
most favorable rate of interest charged by Lender on commercial loans at any
time) in effect from time to time, which means a base rate of interest
established by Lender from time to time that serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto. Any change in the rate of interest hereunder due to a change in the
base or prime rate shall become effective on the date each change in the base or
prime rate is announced by Lender.
     “Base Rate Tranche” means a Borrowing Tranche as to which the Base Rate is
applicable.
     “Borrower” has the meaning ascribed to such term in the preamble hereto.
     “Borrower’s Accountant” means the nationally recognized firm of certified
public accountants selected by Borrower and satisfactory to Lender as shall from
time to time audit Borrower’s financial statements.
     “Borrower’s Liabilities” means Borrower’s obligations under this Agreement,
the Term Note, the Revolving Note and any other Loan Documents (other than the
principal, interest and other amounts payable under the Subordinated Debenture).
     “Borrowing Date” means the date any Borrowing Tranche is disbursed, renewed
or converted (from a LIBO Tranche to a Base Rate Tranche or from a Base Rate
Tranche to a LIBO Tranche).
     “Borrowing Tranche” means a disbursement of proceeds under any Loan
pursuant to this Agreement.
     “Business Day” means (a) for all purposes other than as covered by clause
(b) hereof, a day of the week (but not a Saturday, Sunday or a legal holiday
under the laws of the State of Illinois or any other day on which banking
institutions located in Illinois are authorized or required by law or other
governmental action to close) on which the Chicago, Illinois offices of Lender
are open to the public for carrying on substantially all of Lender’s business
functions and (b) with respect to determinations in connection with, and
payments of principal and interest on any LIBO Rate Tranche, any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in U.S. dollar-denominated deposits in the London Interbank
Eurodollar Market. Unless specifically referenced in

2



--------------------------------------------------------------------------------



 



this Agreement as a Business Day, all references to “days” shall be to calendar
days.
     “Call Report” means the quarterly report of income and condition required
to be filed by the depository institution with its primary federal regulator.
     “Closing” has the meaning ascribed to such term in Section 2.5.
     “Closing Date” means March 31, 2008.
     “Code” means the Internal Revenue Code of 1986, as amended or recodified.
     “Code Provisions” has the meaning ascribed to such term in
Section 8.1.1.17.
     “Collateral” means all the property, including all tangible and intangible
property, in which the Collateral Documents grant (or purport to grant) Lender a
security interest.
     “Collateral Documents” means the Pledge Agreement and such other
certificates, documents and instruments entered into or delivered in connection
with or relating to the Collateral.
     “Default Rate” has the meaning ascribed to such term in Section 2.6.3.
     “Equity Interest” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person which is not a corporation
and any and all warrants, options or other rights to purchase any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended or recodified.
     “Event of Default” has the meaning ascribed to such term in Section 8.1.1.
     “Existing Loan Agreement” has the meaning ascribed to such term in the
recitals hereto.
     “Existing Pledge and Security Agreement” has the meaning ascribed to such
term in the recitals hereto.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “FDI Act” means the Federal Deposit Insurance Act, as amended or
recodified.
     “Federal Reserve Notice” has the meaning ascribed to such term in
Section 8.6.
     “Financial Statements” has the meaning ascribed to such term in
Section 4.4.
     “FRB” has the meaning ascribed to such term in the recitals hereto.
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America.
     “Governmental Agency(ies)” means, individually or collectively, any
federal, state, county or local governmental department, commission, board,
regulatory authority or agency, including the FRB, the IDFPR and the FDIC.
     “Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated

3



--------------------------------------------------------------------------------



 



substances or similar materials, including any substances which are “hazardous
substances,” “hazardous wastes,” “hazardous materials” or “toxic substances”
under the Hazardous Materials Laws and/or other applicable environmental laws,
ordinances or regulations.
     “Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended, including the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
     “IDFPR” means the Illinois Department of Financial and Professional
Regulation.
     “Indebtedness” means and includes: (a) all items arising from the borrowing
of money that, according to GAAP now in effect, would be included in determining
total liabilities as shown on the consolidated balance sheet of Borrower or any
Subsidiary; (b) all obligations secured by any lien in property owned by
Borrower whether or not such obligations shall have been assumed; (c) all
guaranties and similar contingent liabilities with respect to obligations of
others; and (d) all other obligations, including letters of credit, evidencing
obligations to others; provided, however, Indebtedness shall not include
deposits or other indebtedness incurred in the ordinary course of business and
in accordance with safe and sound banking practices and applicable laws and
regulations.
     “Indenture” means, either collectively or individually, as applicable, that
certain Indenture dated April 22, 2004, between Borrower and U.S. Bank, N.A.,
and that certain Indenture dated April 19, 2007, between Borrower and Wilmington
Trust Company.
     “Initial Disbursement” has the meaning ascribed to such term in
Section 3.1.
     “Instructions” means disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Loans should be disbursed at
Closing.
     “Interest Rate Protection Agreement” means an interest rate swap, cap,
collar or other hedging or derivative agreement, to which Lender or any
Affiliate of Lender is the counterparty, intended to mitigate interest rate
risk, along with any other related agreement or instrument executed in
connection therewith.
     “Junior Subordinated Debenture” means, either collectively or individually,
as applicable, that certain Debenture dated April 22, 2004, issued by Borrower
to U.S. Bank, N.A., and that certain Debenture dated April 19, 2007, issued by
Borrower to Wilmington Trust Company.
     “Lender” has the meaning ascribed to such term in the preamble hereto.
     “LIBO Rate” means that rate of interest equal to the quotient of: (a) the
rate of interest, rounded upward, if necessary, to the nearest whole multiple of
.0625% (1/16 of 1%), quoted by Lender as the London Inter-Bank Offered Rate for
deposits in U.S. Dollars on the date, at approximately 11:00 a.m. London time,
that is two Business Days prior to any applicable Borrowing Date for purposes of
calculating effective rates of interest for the Loans or obligations making
reference thereto for an amount approximately equal to a LIBO Rate Tranche and
for a period of time approximately equal to a LIBOR Period; divided by (b) 100%
minus the Reserve Percentage.

4



--------------------------------------------------------------------------------



 



     “LIBO Rate Tranche” means a Borrowing Tranche as to which the LIBO Rate is
applicable.
     “LIBOR Period” means a period of 90 days, plus or minus one or two days,
with respect to a LIBO Rate Tranche, provided that no LIBOR Period shall extend
beyond any Maturity Date.
     “Loans” has the meaning ascribed to such term in the recitals hereto.
     “Loan Documents” means all agreements, instruments and documents, including
guaranties, mortgages, deeds of trust, pledges, powers of attorney, consents,
assignments, contracts, notices and all other written matter heretofore, now
and/or from time to time hereafter executed by and/or on behalf of Borrower in
connection with this Agreement and the Loans, entered into or delivered in
connection with or relating to the Loans, including the Collateral Documents and
any other documents listed on the schedule of closing documents prepared in
connection with the Closing. Loan Documents shall also include any Interest Rate
Protection Agreement between Borrower and Lender.
     “Maturity Date” means any of the Term Loan Maturity Date, the Revolving
Loan Maturity Date or the Subordinated Debt Maturity Date as the context may
indicate.
     “Nonperforming Assets” shall have the meaning ascribed to such term in
Section 7.4.
     “Notes” means the Term Note, the Revolving Note and the Subordinated
Debenture, each as amended, restated, supplemented or modified from time to
time, and each note or debenture, as the case may be, delivered in substitution
or exchange for any of such Notes and, where applicable, shall include the
singular as well as the plural.
     “Permitted Subsidiary Bank Indebtedness” means obligations incurred by
Subsidiary Bank in the ordinary course of business in such circumstances as may
be incidental or usual in carrying on the banking or trust or mortgage business
of a bank, thrift, trust company, or mortgage company incurred in accordance
with applicable laws and regulations and safe and sound practices, including
obligations incurred in connection with: (a) any deposits with or funds
collected by such Subsidiary; (b) the endorsement of instruments for deposit or
collection in the ordinary course of business, (c) any bankers acceptance credit
of such Subsidiary; (d) any check, note, certificate of deposit, instrument,
money or letter of credit issued by such Subsidiary; (e) any check, note,
certificate of deposit, money order, traveler’s check, draft or bill of exchange
issued, accepted or endorsed by such Subsidiary; (f) any discount with,
borrowing from, or other obligation to, any Federal Home Loan Bank or Federal
Reserve Bank; (g) any agreement made by such Subsidiary to purchase or
repurchase securities, loans or Federal funds or any interest or participation
in any thereof; (h) any guarantee or similar obligation incurred by such
Subsidiary in the ordinary course of its banking or trust business; (i) any
transaction in the nature of an extension of credit, whether in the form or a
commitment or otherwise, undertaken by such Subsidiary for the account of a
third party with the application of the same banking considerations and legal
lending limits that would be applicable if the transaction were a loan to such
party; (j) any transaction in which such Subsidiary acts solely in the fiduciary
or agency capacity; and (k) other short-term liabilities similar to those
enumerated in clauses (a) and (g) above, including United States Treasury tax
and loan borrowings.
     “Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof, including a Governmental Agency, or any other entity or organization.
     “Pledge Agreement” means an Amended and Restated Pledge and Security
Agreement dated as of the Closing Date between Borrower and Lender in the form
attached as Exhibit D hereto, as amended, restated, supplemented or modified
from time to time, pursuant to which the Pledged Subsidiary Bank Shares are
pledged to Lender.
     “Pledged Subsidiary Bank Shares” has the meaning ascribed to such term in
the recitals hereto.

5



--------------------------------------------------------------------------------



 



     “Potential Event of Default” means an event or circumstance that, with the
passage of time, the giving of notice or both, could become an Event of Default.
     “Rate Election Notice” means a properly completed notice in the form
attached as Exhibit E hereto or a verbal notice conveyed to Lender in accordance
with its disbursement procedures from time to time.
     “Reserve Percentage” means the percentage announced within Lender as the
reserve percentage under Regulation D of the FRB for the Loans and obligations
making reference to a LIBO Rate for a LIBOR Period. The Reserve Percentage shall
be based on Regulation D or other regulations from time to time in effect
concerning reserves for Eurocurrency Liabilities as defined in Regulation D from
related institutions as though Lender were in a net borrowing position, as
promulgated by the FRB, or its successor.
     “Revolving Loan” has the meaning ascribed to such term in the recitals
hereto.
     “Revolving Loan Amount” has the meaning ascribed to such term in the
recitals hereto.
     “Revolving Loan Maturity Date” means December 19, 2008.
     “Revolving Note” means a promissory note, in the form attached as Exhibit B
hereto, in the principal amount of the Revolving Loan Amount, as amended,
restated, supplemented or modified from time to time, and each note delivered in
substitution or exchange for such note.
     “RICO Related Law” means the Racketeer Influenced and Corrupt Organizations
Act of 1970, as amended or recodified, or any other federal, state or local law
for which forfeiture of assets is a potential penalty.
     “Senior Loans” has the meaning ascribed to such term in the recitals
hereto.
     “Sub Debt Funding Expiration Date” means April 15, 2008.
     “Subordinated Debt” has the meaning ascribed to such term in the recitals
hereto.
     “Subordinated Debt Amount” has the meaning ascribed to such term in the
recitals hereto.
     “Subordinated Debt Maturity Date” means March 31, 2015.
     “Subordinated Debenture” means a subordinated debenture note, in the form
attached as Exhibit C hereto, in the principal amount of the Subordinated Debt
Amount, as amended, restated, supplemented or modified from time to time and
each debenture delivered in substitution or exchange for such subordinated
debenture.
     “Subsidiary” means Subsidiary Bank and any other corporation or other
entity of which any Equity Interest is directly or indirectly owned by Borrower.
     “Subsidiary Bank” has the meaning ascribed to such term in the recitals
hereto and shall include any other Subsidiary in which Borrower may have an
interest from time to time that is a “depository institution” (as defined in the
FDI Act), the majority of the board of which Borrower has the power to elect.
     “Term Loan” has the meaning ascribed to such term in the recitals hereto.
     “Term Loan Amount” has the meaning ascribed to such term in the recitals
hereto.

6



--------------------------------------------------------------------------------



 



     “Term Loan Maturity Date” means March 31, 2015.
     “Term Note” means a promissory note, in the form attached as Exhibit A
hereto, in the principal amount of the Term Loan Amount, as amended, restated,
supplemented or modified from time to time, and each note delivered in
substitution or exchange for such note.
     “Tier 2 Capital” has the definition provided in, and shall be determined in
accordance with, the rules and regulations of the FRB.
     “Trust(s)” means, either collectively or individually, as applicable
Centrue Statutory Trust II and Centrue Statutory Trust III.
     “UCC” means the Uniform Commercial Code as enacted in the State of
Illinois, as amended or recodified.
     1.2. Certain UCC and Accounting Terms; Interpretations. Except as otherwise
defined in this Agreement or the other Loan Documents, all words, terms and
phrases used herein and therein shall be defined by the applicable definition
therefore (if any) in the UCC. Notwithstanding the foregoing, any accounting
terms used in this Agreement which are not specifically defined herein shall
have the meaning customarily given to them in accordance with GAAP. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof,” “herein” and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “including” when used in this Agreement
without the phrase “without limitation,” means “including, without limitation.”
All references to time of day herein are references to Chicago, Illinois time
unless otherwise specifically provided. Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be reasonable fees and expenses
of Lender’s outside counsel and of any other third-party experts or consultants
engaged by Lender’s outside counsel on Lender’s behalf. All references to any
Loan Document shall be deemed to be to such document as amended, modified or
restated from time to time. With respect to any reference in this Agreement to
any defined term, (a) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person and (b) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.
     1.3. Exhibits Incorporated. All exhibits attached hereto or referenced
herein are hereby incorporated into this Agreement.
          2. CREDIT FACILITIES.
     2.1. The Loans. Lender agrees to extend to Borrower the following credit
facilities in the aggregate principal amount of the sum of Term Loan Amount, the
Revolving Loan Amount plus the Subordinated Debt Amount:
          2.1.1. The Term Loan. Lender agrees to extend the Term Loan to
Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Term Note and the other Loan Documents. An initial
Borrowing Tranche in an amount equal to the entire principal amount of the Term
Loan shall be borrowed on the Closing Date and, thereafter, such Borrowing
Tranche may be converted or renewed from time to time in accordance with the
terms and subject to the conditions set forth in this Agreement. Subject to
Section 2.6 and any other conditions and limitations set forth in this
Agreement, any Borrowing Tranche under the Term Loan shall be treated as, at
Borrower’s election subject to and in accordance with the terms in this
Agreement: (a) a LIBO Rate Tranche and shall bear interest per annum at a rate
equal to 2.95% (295 basis points) plus the LIBO Rate; or (b) a Base Rate Tranche
and

7



--------------------------------------------------------------------------------



 



shall bear interest at a rate equal to the Base Rate. The unpaid principal
balance plus all accrued but unpaid interest on the Term Loan shall be due and
payable on the Term Loan Maturity Date, or such earlier date on which such
amount shall become due and payable on account of acceleration by Lender in
accordance with the terms of the Term Note and this Agreement.
          2.1.2. The Revolving Loan. Lender agrees to extend the Revolving Loan
to Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Revolving Note and the other Loan Documents. An
initial Borrowing Tranche in an amount equal to the amount set forth in
Section 3.1 of this Agreement shall be borrowed on the Closing Date and,
thereafter, any such Borrowing Tranche may be converted or renewed from time to
time in accordance with the terms and subject to the conditions set forth in
this Agreement. Subject to Section 2.6 and any other conditions and limitations
set forth in this Agreement, any Borrowing Tranche under the Revolving Loan
shall be treated as, at Borrower’s election subject to and in accordance with
the terms in this Agreement: (a) a LIBO Rate Tranche and shall bear interest per
annum at a rate equal to 1.25% (125 basis points) plus the LIBO Rate; or (b) a
Base Rate Tranche and shall bear interest at a rate equal to the Base Rate. The
unpaid principal balance plus all accrued but unpaid interest on the Revolving
Loan shall be due and payable on the Revolving Loan Maturity Date, or such
earlier date on which such amount shall become due and payable on account of
acceleration by Lender in accordance with the terms of the Revolving Note and
this Agreement.
          2.1.3. The Subordinated Debt. Lender agrees to extend the Subordinated
Debt to Borrower in accordance with the terms of, and subject to the conditions
set forth in, this Agreement, the Subordinated Debenture and the other Loan
Documents. An initial Borrowing Tranche in an amount equal to the amount set
forth in Section 3.1 of this Agreement shall be borrowed on the Closing Date
and, thereafter, Borrower may request additional disbursements under the
Subordinated Debt in accordance with the Agreement on or prior to the Sub Debt
Funding Expiration Date; provided, however, in no event shall the principal
amount outstanding under the Subordinated Debt exceed the Subordinated Debt
Amount. Any Borrowing Tranche under the Subordinated Debt may be converted or
renewed from time to time in accordance with the terms and subject to the
conditions set forth in this Agreement. Subject to Section 2.6 and any other
conditions and limitations set forth in this Agreement, any Borrowing Tranche
under the Subordinated Debt shall be treated as, at Borrower’s election subject
to and in accordance with the terms in this Agreement: (a) a LIBO Rate Tranche
and shall bear interest per annum at a rate equal to 2.95% (295 basis points)
plus the LIBO Rate; or (b) a Base Rate Tranche and shall bear interest at a rate
equal to the Base Rate. The unpaid principal balance plus all accrued but unpaid
interest on the Subordinated Debt shall be due and payable on the Subordinated
Debt Maturity Date, or such earlier date on which such amount shall become due
and payable on account of acceleration by Lender in accordance with the terms of
the Subordinated Debenture or this Agreement.
     2.2. The Notes and the Subordinated Debenture. The Loans shall be evidenced
by the Term Note, the Revolving Note and the Subordinated Debenture.
     2.3. Maturity Dates. On the Term Loan Maturity Date, all sums due and owing
under this Agreement and the other Loan Documents with respect to the Term Loan
shall be repaid in full. On the Revolving Loan Maturity Date, all sums due and
owing under this Agreement and the other Loan Documents with respect to the
Revolving Loan shall be repaid in full. On the Subordinated Debenture Maturity
Date, all sums due and owing under this Agreement and the other Loan Documents
with respect to the Subordinated Debenture shall be repaid in full. Borrower
acknowledges and agrees that Lender has not made any commitments, either express
or implied, to extend the terms of the Loans past their Maturity Dates, unless
Borrower and Lender hereafter specifically otherwise agree in writing.
     2.4. Collateral. Borrower’s Liabilities shall be secured by the collateral
pledged pursuant to the Pledge Agreement. Notwithstanding anything to the
contrary in any Loan Document, the obligations of Borrower to Lender under the
Subordinated Debenture shall be unsecured.
     2.5. The Closing. The initial funding of the Loans (the “Closing”) will
occur at the offices of Barack Ferrazzano Kirschbaum & Nagelberg LLP, counsel to
Lender, at 200 West Madison Street, Suite

8



--------------------------------------------------------------------------------



 



3900, Chicago, Illinois 60606 at 9:30 a.m. on the Closing Date, or at such other
place or time or on such other date as the parties hereto may agree, by
disbursing the proceeds of the Loan in accordance with any Instructions received
at least one Business Day prior to Closing.
     2.6. Interest Rates. Borrower agrees that matters concerning the election,
payment, application, accrual and computation of interest and interest rates
shall be in accordance with Lender’s practices set forth in this Agreement and
in the other Loan Documents.
          2.6.1. Interest Rate Election. Each Borrowing Tranche under any Loan
shall bear interest as a Base Rate Tranche unless and until Borrower shall
otherwise elect. Borrower shall make a LIBO Rate or Base Rate election by
delivering a Rate Election Notice (a) not less than one Business Day prior to
the Borrowing Date, in the case of Base Rate Tranche, (b) not less than three
Business Days prior to the Borrowing Date, in the case of a LIBO Rate Tranche,
and (c) in no event more than five Business Days prior to a Borrowing Date,
provided that no more than one LIBO Rate Tranche for any Loan shall be
outstanding at any one time. Each Rate Election Notice shall specify the
effective date for the LIBOR Period to be applicable to any LIBO Rate Tranche
with respect to any Loan. The LIBO Rate shall remain fixed for all disbursements
made under a Loan that bear interest based on the LIBO Rate until the next LIBOR
Period commences. Any Rate Election Notice delivered by Borrower shall be
irrevocable and may not be modified in any way without the prior written
approval of Lender. In addition to initially electing to designate a Borrowing
Tranche as a Base Rate Tranche or a LIBO Rate Tranche, Borrower may further
elect, by designation on a Rate Election Notice, to (i) convert a Base Rate
Tranche or any portion thereof to a LIBO Rate Tranche, (ii) convert a LIBO Rate
Tranche or any portion thereof into a Base Rate Tranche or (iii) continue any
LIBO Rate Tranche or any portion thereof for an additional LIBOR Period. In the
event that Borrower fails to notify Lender that it desires to continue any LIBO
Rate Tranche or any portion thereof by the last day of the applicable LIBOR
Period, Borrower shall be deemed to have elected to continue the LIBO Rate
Tranche in question for an additional LIBOR Period equal in length to the
expiring LIBOR Period. The LIBOR Period for the continuation of any LIBO Rate
Tranche shall commence on the day after the last day of the next preceding LIBOR
Period. Notwithstanding anything to the contrary contained herein and subject to
the default interest provisions contained herein, if an Event of Default occurs,
all LIBO Rate Tranches will convert to Base Rate Tranches upon the expiration of
the LIBOR Periods therefor. The conversion of a LIBO Rate Tranche to a Base Rate
Tranche pursuant to a description in a Rate Election Notice shall only occur on
the last Business Day of the LIBOR Period relating to such LIBO Rate Tranche.
Lender is hereby authorized to rely upon a Rate Election Notice delivered by any
authorized officer of Borrower, including Kurt R. Stevenson, which persons are
Borrower’s duly authorized agents, and such additional authorized agents as any
of the above-referenced authorized agents of Borrower shall designate, in
writing, to Lender.
          2.6.2. Interest Payments. Subject to Section 2.6.3 of this Agreement
and except as otherwise expressly provided in any Note, interest accrued on each
Borrowing Tranche or any other outstanding amount of the Loans shall be payable
by Borrower in arrears on the last day of each March, June, September and
December, commencing June 30, 2008, and on the applicable Maturity Date of each
Loan.
          2.6.3. Default Interest. Notwithstanding the rates of interest and the
payment dates specified in this Section 2.6, effective immediately upon the
occurrence and during the continuance of any Event of Default, the principal
balance of any Loan then outstanding and, to the extent permitted by applicable
law, any interest payments not paid within 10 days after the same becomes due
shall bear interest payable upon demand at a rate which is 3% per annum in
excess of the rate of interest otherwise payable under this Agreement (the
“Default Rate”). In addition, all other amounts due Lender (whether directly or
for reimbursement) under this Agreement or any of the other Loan Documents, if
not paid when due or, in the event no time period is expressed, if not paid
within five days after written notice from Lender that the same has become due,
shall thereafter bear interest at the foregoing Default Rate. Finally, any
amount due on a Maturity Date which is not then paid shall also bear interest
thereafter at the Default Rate. Notwithstanding anything to the contrary set
forth in this Section 2.6.3 or elsewhere in this Agreement, the Default Rate of
interest shall apply with respect to an Event of Default relating to the
Subordinated Debt if such Event of Default occurs pursuant to Sections 8.1.1.17
or 8.1.1.18 of this

9



--------------------------------------------------------------------------------



 



Agreement or such Event of Default is one with respect to which Lender would be
entitled to declare the Subordinated Debenture immediately due and payable
pursuant to Section 8.6 of this Agreement.
          2.6.4. Computation of Interest. Interest shall be computed on the
basis of the actual number of days elapsed in the period during which interest
accrues and a year of 360 days. In computing interest, the date of funding shall
be included and the date of payment shall be excluded; provided, however, that
if any funding is repaid on the same day on which it is made, one day’s interest
shall be paid thereon. The parties hereto intend to conform strictly to
applicable usury laws as in effect from time to time during the terms of the
Loans. Accordingly, if the transaction contemplated hereby would be usurious
under applicable law, including the laws of the United States of America, or of
any other jurisdiction whose laws may be mandatorily applicable, then, in that
event, notwithstanding anything to the contrary in this Agreement or any of the
Notes, Borrower and Lender agree that the aggregate of all consideration that
constitutes interest under applicable law that is contracted for, charged or
received under or in connection with this Agreement shall under no circumstances
exceed the maximum amount of interest allowed by applicable law, and any excess
shall be credited to Borrower by Lender (or if such consideration shall have
been paid in full, such excess refunded to Borrower by Lender).
     2.7. Certain Provisions Regarding LIBO Rate Tranches.
          2.7.1. Changes; Legal Restrictions. Except as provided for herein, in
the event the adoption of or any material change in any law, treaty, rule,
regulation, guideline or the interpretation or application thereof by a
governmental authority (whether or not having the force of law and whether or
not the failure to comply therewith would be unlawful) either (a) subjects
Lender to any tax (other than income taxes or franchise taxes not specifically
based on Loan transactions), duty or other charge of any kind with respect to
any LIBO Rate Tranche or changes the basis of taxation of payments to Lender of
principal, fees, interest or any other amount payable in connection with a LIBO
Rate Tranche or (b) imposes on Lender any other condition materially more
burdensome in nature, extent or consequence than those in existence as of the
date of this Agreement which conditions are related to a LIBO Rate Tranche or
Loan transaction, and the result of any of the foregoing is to increase the cost
to Lender of making, renewing or maintaining any LIBO Rate Tranches or to reduce
any amount receivable thereunder; then, in any such case, Borrower shall
promptly pay to Lender, as applicable, upon demand, such amount or amounts as
may be necessary to compensate Lender for any such additional cost incurred or
reduced amounts received. Notwithstanding the foregoing, any increase, change or
modification to any local, state or federal income, franchise or similar tax
which is not specifically directed to or based on a Loan transaction or a LIBO
Rate Tranche shall not result in any change in the payments made by Borrower,
including without limitation, any proposed increases, changes, or modifications
in the State of Illinois proposed gross receipts tax and/or taxation
attributable to medical benefits.
          2.7.2. LIBO Rate Lending Unlawful. If Lender shall determine (which
determination shall, upon notice thereof to Borrower, be conclusive and binding
in the absence of readily demonstrable error) that the adoption of or any change
in any law, treaty, rule, regulation, guideline or in the interpretation or
application thereof by any governmental authority makes it unlawful for Lender
to make or maintain any LIBO Rate Tranche, (a) the obligation of Lender to make
or continue any LIBO Rate Tranche shall, upon such determination, forthwith be
suspended until Lender shall notify Borrower that the circumstances causing such
suspension no longer exist and (b) if required by such law, interpretation or
application, all LIBO Rate Tranches shall automatically convert into Base Rate
Tranches.
          2.7.3. Unascertainable Interest Rate. If Lender shall have determined
in good faith that adequate means do not exist for ascertaining the interest
rate applicable hereunder to LIBO Rate Tranches, then, upon notice from Lender
to Borrower, the obligations of Lender to make or continue LIBO Rate Tranches
shall forthwith be suspended, and thereafter the Loan shall continue at the
applicable Base Rate until Lender shall notify Borrower that the circumstances
causing such suspension no longer exist. Lender will give such notice when it
determines, in good faith, that such circumstances no longer exist; provided,
however, that Lender shall not have any liability with respect to any delay in
giving such notice.

10



--------------------------------------------------------------------------------



 



          2.7.4. Funding Losses. In the event Lender shall incur any loss or
expense, including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by Lender to make or maintain
any LIBO Rate Tranche, as a result of any continuance, conversion, repayment or
prepayment of the principal amount of, or failure to make or termination of, any
LIBO Rate Tranche on a date other than the scheduled last day of the LIBOR
Period applicable thereto, then, upon the written notice of such from Lender to
Borrower, Borrower shall reimburse Lender for such loss or expense within three
Business Days after receipt of such notice. Such written notice (which shall
include calculations in reasonable detail) shall be conclusive and binding in
the absence of readily demonstrable error.
          2.7.5. Additional Interest on LIBO Rate Tranches. So long as and to
the extent Lender shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (as defined in the definition of Reserve Percentage),
and Lender’s performance under this Agreement shall have given rise to
additional reserve requirements for Lender thereunder, Borrower shall pay to
Lender additional interest on the unpaid principal amount of each LIBO Rate
Tranche. Such additional interest shall accrue from the later of the date such
reserve requirement commences and the date of the first disbursement under such
LIBO Rate Tranche until the earlier of the date such reserve requirement ends
and the date the principal amount of such LIBO Rate Tranche is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (a) the LIBO Rate for the LIBOR Period for such LIBO Rate Tranche
from (b) the rate obtained by dividing the LIBO Rate by a percentage equal to
100% minus the Reserve Percentage as in effect from time to time during such
LIBOR Period. Lender shall, as soon as practicable but not later than the last
day of the LIBOR Period, provide notice to Borrower of any such additional
interest arising in connection with such LIBO Rate Tranche and the certification
of Lender that the additional amount is due and that the additional reserve
requirement is applicable to such LIBO Rate Tranche. Such additional interest
shall be payable directly to Lender on the dates specified herein for payment of
interest.
          2.7.6. Notice of Changes or Increased Costs Relating to LIBO Rate
Tranches. Lender agrees that, as promptly as reasonably practicable after it
becomes aware of the occurrence of an event or the existence of a condition
which would cause it to be affected by any of the events or conditions described
in this Section 2.7, it will notify Borrower of such event and the possible
effects thereof, provided that the failure to provide such notice shall not
affect Lender’s rights to reimbursement provided for herein.
     2.8. Payments. Borrower agrees that matters concerning prepayments,
payments and application of payments shall be in accordance with Lender’s
practices set forth in this Agreement and in the other Loan Documents.
          2.8.1. Prepayment. Subject to Section 2.7.4 of this Agreement,
Borrower may, upon at least one Business Day’s notice to Lender, prepay, without
a prepayment fee, all or a portion of the principal amount outstanding under the
Subordinated Debt or the Revolving Loan in a minimum aggregate amount, if a
portion of the Subordinated Debt or Revolving Loan is being prepaid, of $100,000
or any larger integral multiple of $100,000 by paying the principal amount to be
prepaid, together with unpaid accrued interest thereon to the date of
prepayment. Amounts prepaid under the Subordinated Debt may not be reborrowed.
Notwithstanding anything to the contrary set forth in this Agreement or in any
other Loan Document, principal amounts outstanding under the Term Loan may not
be prepaid without the written consent and approval of Lender, which consent and
approval may be withheld at Lender’s sole and absolute discretion; provided,
however, that if all amounts outstanding under any other Indebtedness owing from
Borrower to Lender have been repaid and Borrower has satisfied in full all other
financial obligations to Lender, then Borrower may prepay, without penalty, all
or a portion of the principal amount outstanding under the Term Loan by paying
the principal amount to be prepaid, together with unpaid accrued interest
thereon to the date of prepayment.
          2.8.2. Manner and Time of Payment. All payments of principal, interest
and fees hereunder payable to Lender shall be made, without condition or
reservation of right and free of set-off or

11



--------------------------------------------------------------------------------



 



counterclaim, in U.S. dollars and by wire transfer (pursuant to Lender’s written
wire transfer instructions) of immediately available funds delivered to Lender
not later than 11:00 a.m. (Chicago time) on the date due. Funds received by
Lender after that time and date shall be deemed to have been paid on the next
succeeding Business Day.
          2.8.3. Payments on Non-Business Days. Whenever any payment to be made
by Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.
          2.8.4. Application of Payments. All payments received by Lender from
or on behalf of Borrower shall first be applied to amounts due to Lender to pay
Lender’s fees and reimburse Lender’s costs and expenses, including those
pursuant to Section 6.1 or Section 8.5 of this Agreement and, second to accrued
interest under the Subordinated Debenture, third to accrued interest under the
Term Note, fourth to accrued interest under the Revolving Note, fifth to
principal amounts outstanding under the Revolving Note, sixth to principal
amounts outstanding under the Subordinated Debenture and then to principal
amounts outstanding under the Term Note; provided, however, subject to
Section 8.6 of this Agreement, that after the date on which the final payment of
principal with respect to any Loan is due or following and during any Default,
all payments received on account of Borrower’s Liabilities shall be applied in
whatever order, combination and amounts as Lender, in its sole and absolute
discretion, decides, to all costs, expenses and other Indebtedness owing to
Lender. No amount paid or prepaid on any of the Notes (other than the Revolving
Note) may be reborrowed.
     2.9. Capital Adequacy. Except as otherwise provided for in Section 2.7.1 of
this Agreement, if Lender shall reasonably determine that the application or
adoption of any law, rule, regulation, directive, interpretation, treaty or
guideline regarding capital adequacy, or any change therein or in the
interpretation or administration thereof, whether or not having the force of
law, including application of changes to Regulation H and Regulation Y of the
FRB issued by the FRB on January 19, 1989 and regulations of the Comptroller of
the Currency, Department of Treasury, 12 CFR Part 3, Appendix A, issued by the
Comptroller of the Currency on January 27, 1989, increases the capital required
or expected to be maintained by Lender or any person or entity controlling
Lender, and such increase is based upon the existence of Lender’s obligations
hereunder and under other commitments of this type, then, within 10 days after
demand from Lender, Borrower shall pay to Lender, from time to time, such amount
or amounts as will compensate Lender or such controlling person or entity, as
the case may be, for such increased capital requirement. The determination of
any amount to be paid by Borrower under this Section 2.9 shall take into
consideration the policies of Lender or of any Person controlling Lender with
respect to capital adequacy and shall be based upon any reasonable averaging,
attribution and allocation methods. A certificate of Lender setting forth the
amount or amounts as shall be necessary to compensate Lender as specified in
this Section 2.9 shall be delivered to Borrower and shall be conclusive in the
absence of manifest error.
          3. DISBURSEMENTS.
     3.1. Initial and Subsequent Disbursements. At such time as all of the terms
and conditions set forth in Section 3.2 of this Agreement have been satisfied by
Borrower and Borrower has executed and delivered to Lender each of the Loan
Documents and any other related documents in form and substance satisfactory to
Lender, in its sole and absolute discretion, Lender shall disburse to Borrower
an amount equal to $23,114,625 (the “Initial Disbursement”), representing a
disbursement of $250,000 under the Term Loan, $12,864,625 under the Revolving
Loan and $10,000,000 under the Subordinated Debenture. In the event Borrower
fails to satisfy such disbursement conditions, Borrower nevertheless shall pay
all costs and expenses incurred by Lender in connection with the transactions
contemplated herein promptly upon receipt of an invoice therefor from Lender.
     3.2. Conditions Precedent to Initial Disbursement; Related Delivery
Obligations. In conjunction with and as additional (but independent) supporting
evidence for certain of the covenants, representations and warranties made by
Borrower herein, prior to and as a condition of the Initial

12



--------------------------------------------------------------------------------



 



Disbursement, Borrower shall deliver or cause to be delivered to Lender each of
the following, each of which shall be in form and substance satisfactory to
Lender, in its sole and absolute discretion:
          3.2.1. Searches. Such UCC, tax lien and judgment searches as Lender
shall determine regarding Borrower and the Subsidiaries pertaining to the
jurisdictions (a) in which Borrower and the Subsidiaries are organized and
headquartered and (b) in which the Collateral is located as determined pursuant
to Article 9 of the UCC.
          3.2.2. Opinion. An opinion of counsel of Borrower in substantially the
form attached as Exhibit F hereto and otherwise satisfactory to Lender, dated on
or about the date of the Initial Disbursement.
          3.2.3. Loan Documents. The Loan Documents, including the Notes and the
Collateral Documents.
          3.2.4. Pledged Securities. The actual certificates representing all of
the securities constituting the Pledged Stock (as defined in the Pledge
Agreement) together with irrevocable stock powers for each such certificate
endorsed by Borrower in blank.
          3.2.5. Authority Documents. Copies certified by the appropriate
secretary of state or Governmental Agency of (a) the articles of incorporation
of Borrower and (b) the charter of Subsidiary Bank. Good standing certificates
for (x) Borrower issued by the Secretary of State of Delaware and Illinois and
(y) Subsidiary Bank issued by the IDFPR. Copies certified by the Secretary or an
Assistant Secretary of Borrower of the by-laws of Borrower and of Subsidiary
Bank. Copies certified by the Secretary or an Assistant Secretary of Borrower of
resolutions of the board of directors of Borrower authorizing the execution,
delivery and performance, including the authority to pledge the Pledged Stock,
of this Agreement, the Notes and the other Loan Documents. An incumbency
certificate of the Secretary or an Assistant Secretary of Borrower certifying
the names of the officer or officers of Borrower authorized to sign this
Agreement, the Notes and the other documents provided for in this Agreement,
together with a sample of the true signature of each such officer (Lender may
conclusively rely on such certificate until formally advised by a like
certificate of any changes therein).
          3.2.6. Regulatory Consents. Copies certified by the Secretary or an
Assistant Secretary of Borrower of all documents evidencing all necessary
consents, approvals and determinations of any Governmental Agency with respect
to the transactions contemplated in the Loan Documents and any other
transactions between Lender and Borrower or Subsidiary Bank.
          3.2.7. Instructions. The Instructions.
          3.2.8. Certain Costs of Lender. Payment of the costs and expenses
incurred by Lender to date in connection with the transactions contemplated
herein, such as Lender’s attorneys’ fees and expenses and other fees and
expenses paid or payable to any other parties.
          3.2.9. Other Requirements. Such other additional information regarding
Borrower, any Subsidiary and their respective assets, liabilities, including any
liabilities arising from, or relating to, legal proceedings, and contracts as
Lender may require in its reasonable discretion.
          3.2.10. Other Documents. Such other certificates, affidavits,
schedules, resolutions, opinions, notes or other documents which are provided
for hereunder or as Lender may reasonably request.
     3.3. Conditions to All Disbursements; Renewals and Conversions.
Notwithstanding anything to the contrary contained herein, the continued
performance, observance and compliance by Borrower of and with all of the
covenants, conditions and agreements of Borrower contained herein (whether or
not non-performance constitutes an Event of Default) and in the other Loan
Documents shall be further

13



--------------------------------------------------------------------------------



 



conditions precedent to any disbursements of the proceeds under any Loan. In
addition, Lender shall not be required to disburse proceeds under any Loan or to
renew or convert any Borrowing Tranche at any time that any of the following are
true:
          3.3.1. Default. There exists an Event of Default or Potential Event of
Default.
          3.3.2. Sub Debt Funding Expiration Date. In the case of disbursements
under the Subordinated Debt, the Borrowing Date therefor shall be on or before
the Sub Debt Funding Expiration Date.
          3.3.3. Legislation or Proceedings. Any legislation has been passed or
any suit or other proceeding has been instituted the effect of which is to
prohibit, enjoin (or to declare unlawful or improper) or otherwise adversely
affect, in Lender’s sole and absolute judgment, Borrower’s performance of its
obligations hereunder, or any litigation or governmental proceeding has been
instituted or threatened against Borrower or any Subsidiary or any of their
officers which, in Lender’s sole and absolute judgment, would have a material
adverse effect on the business, operations or condition, financial or otherwise,
of Borrower and the Subsidiaries taken as a whole.
          3.3.4. Collateral. Lender has reasonable cause to believe that any
Collateral might be subject to forfeiture under any RICO Related Law or any of
the Collateral is subject to any pledge, lien, security interest, charge or
encumbrance other than in favor of Lender.
          3.3.5. Material Adverse Change. There has occurred, in Lender’s sole
and complete discretion, a material adverse change in the business, operations
or condition, financial or otherwise, of Borrower and the Subsidiaries taken as
a whole since the date of Financial Statements.
          3.3.6. Representations and Warranties. Any representation or warranty
of Borrower contained herein or any information set forth in the recitals
hereto, shall not be true on and as of the date of any Borrowing Tranche, with
the same effect as though such representations and warranties had been made, or
such information had been presented, on and as of such date.
          3.3.7. Approvals. All necessary or appropriate actions and proceedings
have not been taken in connection with, or relating to, the transactions
contemplated hereby and all documents incident thereto have not been completed
and tendered for delivery, in substance and form satisfactory to Lender,
including, if appropriate in the opinion of Lender, Lender’s failure to have
received evidence of all necessary approvals from Governmental Agencies.
          3.3.8. Other Documents. Lender has not received in substance and form
reasonably satisfactory to Lender, all certificates, affidavits, schedules,
resolutions, opinions, notes and other documents which are provided for
hereunder or which it may reasonably request.
Lender’s refusal to disburse any proceeds of the Loans on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower’s
other obligations hereunder or otherwise prevent any breach or default of
Borrower hereunder from becoming an Event of Default. Each Rate Election Notice
submitted by Borrower hereunder shall constitute an affirmation that Borrower
has performed, observed and complied with its covenants, conditions and
agreements contained herein in all material respects and that all
representations and warranties made by Borrower hereunder continue to be true
and correct as of the date of such Rate Election Notice.
          4. GENERAL REPRESENTATIONS AND WARRANTIES.
     Borrower hereby covenants, represents and warrants to Lender as follows:
     4.1. Organization. Borrower and each Subsidiary: (a) is a duly organized
and validly existing corporation, bank or other entity in good standing under
the laws of the jurisdiction of its incorporation or

14



--------------------------------------------------------------------------------



 



formation; (b) has all requisite power and authority, corporate or otherwise, to
own, operate and lease its properties and to carry on its business as now being
conducted; and (c) is duly qualified as a foreign corporation, bank or other
entity and in good standing in all states in which it is doing business, except
where it is not required to qualify or where the failure to so qualify would not
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower and the Subsidiaries taken as a whole.
Borrower has made payment of all franchise and similar taxes in the State of
Illinois, and in all of the jurisdictions in which it is qualified to do
business, and so far as such taxes are due and payable at the date of this
Agreement. Borrower does not have any Subsidiaries other than Subsidiary Bank
and the Trusts.
     4.2. Stock of Subsidiaries. All of the capital stock of each Subsidiary has
been duly authorized and validly issued and is fully paid and nonassessable.
Borrower owns all of the issued and outstanding capital stock of each Subsidiary
free and clear of any claim, lien or other encumbrance, except for the security
interests granted to Lender pursuant to the Pledge Agreement or as otherwise
disclosed on Borrower’s audited financial statements for its most recently ended
fiscal year.
     4.3. Use of Proceeds; Interest Rate Regulation.
          4.3.1. The proceeds from the Senior Loans and the Subordinated Debt
shall be used for working capital and other general corporate purposes.
          4.3.2. Borrower does not own any “margin security” as such term is
defined in Regulation G of the FRB. Borrower will not use any part of the
proceeds of the Loans: (i) directly or indirectly to purchase or carry any
security or reduce or retire any Indebtedness originally incurred to purchase
any such security within the meaning of Regulation G of the Board; or (ii) so as
to involve Borrower in a violation of Regulation T, U or X of the FRB.
          4.3.3. The Indebtedness evidenced hereby constitutes a loan made by
Lender to enable Borrower to carry on a commercial enterprise for the purpose of
investment or profit; and that such loan is a loan for business purposes under
the intent and purview of 815 ILCS 205/4(1)(c).
     4.4. Financial Statements. Borrower has delivered to Lender copies of its
consolidated financial statements as of and for the year ending December 31,
2007 audited by Borrower’s Accountant, and has delivered copies of Call Reports
filed by Borrower and Subsidiary Bank for the year ending December 31, 2007 (the
“Financial Statements”). The Financial Statements are true and correct in all
material respects, are in accordance with the respective books of account and
records of Borrower and the Subsidiaries and have been prepared in accordance
with GAAP, or applicable banking rules and regulations, as the case may be,
applied on a basis consistent with prior periods, and fairly and accurately
present the consolidated financial condition of Borrower and the Subsidiaries
and their respective assets and liabilities and results of operations as of such
date. Since December 31, 2007, there has been no material adverse change in the
business, operations or condition, financial or otherwise, of Borrower and the
Subsidiaries taken as a whole. The Financial Statements contain and reflect
provisions for taxes, reserves and other liabilities of Borrower and each
Subsidiary in accordance with GAAP or applicable banking rules and regulations,
as the case may be.
     4.5. Title to Properties.
          4.5.1. Borrower and the Subsidiaries have good and marketable fee
title to all real property, and good and marketable title to all other property
and assets reflected in the latest balance sheet included as part of the
Financial Statements or purported to have been acquired by Borrower or the
Subsidiaries subsequent to such date, except property and assets sold or
otherwise disposed of subsequent to the date of such balance sheet in the
ordinary course of business. Except as disclosed in the Financial Statements,
all material property and assets of any kind (real or personal, tangible or
intangible) of Borrower and each Subsidiary are free from any material liens,
encumbrances or defects in title.

15



--------------------------------------------------------------------------------



 



          4.5.2. Except as disclosed in the Financial Statements, none of the
assets or property the value of which is reflected in the latest balance sheet
that is included as part of the Financial Statements is held by Borrower or any
Subsidiary as lessee under any lease, or as conditional vendee under any
conditional sales contract or other title retention agreement. Borrower and each
Subsidiary enjoy peaceful and undisturbed possession under all of the material
leases under which they are operating, all of which permit the customary
operations of Borrower and each Subsidiary. None of such leases is in material
default and no event has occurred which with the passage of time or the giving
of notice, or both, would constitute a material default under any such lease.
     4.6. Legal and Authorized. The borrowing of the maximum principal amounts
of the Loans, the execution and performance of this Agreement, the Note, the
Pledge Agreement and the other Loan Documents and compliance by Borrower with
all of the provisions of this Agreement and of the other Loan Documents are
within the corporate powers of Borrower. Each of this Agreement, the Note, the
Pledge Agreement and the other Loan Documents has been duly authorized, executed
and delivered and is the legal, valid and binding obligation of Borrower, and is
enforceable in accordance with its respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization or other laws and
subject to general principles of equity.
     4.7. No Defaults or Restrictions. Neither the execution, delivery or
performance by Borrower of any of the Loan Documents, nor compliance by it with
the terms and provisions hereof or thereof: (a) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality; (b) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any lien upon any of the property or assets of
Borrower or any Subsidiary pursuant to the terms of any indenture, mortgage,
deed of trust, credit agreement, loan agreement or any other agreement, contract
or instrument to which Borrower or any Subsidiary is a party or by which it or
any of its property or assets is bound or to which it may be subject; or
(c) will violate any provision of the articles of incorporation or by-laws of
Borrower or the organizational documents, charter or by-laws of any Subsidiary.
Neither Borrower nor any Subsidiary is in material default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or other agreement or instrument to which Borrower or
any Subsidiary is a party or by which it or its properties may be bound or
affected, which would have a material adverse effect on the business, operations
or condition, financial or otherwise, of Borrower and the Subsidiaries taken as
a whole.
     4.8. Governmental Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made prior to the date of this Agreement), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with: (a) the
execution, delivery and performance by Borrower of this Agreement, the Note, the
Pledge Agreement or any of the other Loan Documents; or (b) the legality,
validity, binding effect or enforceability of any of the Loan Documents.
     4.9. Taxes. Borrower and each Subsidiary has filed and will continue to
file all tax returns required to be filed by it and has paid and will pay all
income taxes payable by it which have become due pursuant to such tax returns
and all other taxes and assessments payable by it which have become due, other
than those not yet delinquent and except for those contested in good faith and
for which adequate reserves have been established. Borrower and each Subsidiary
has paid, or has provided adequate reserves (in the good faith judgment of the
management of Borrower) for the payment of, all federal and state income taxes
applicable for all prior fiscal years and for the current fiscal year to the
date hereof. Borrower has no knowledge of any audit, assessment or other
proposed action or inquiry of the Internal Revenue Service or any other taxing
authority with respect to any tax liability of Borrower or any Subsidiary.
     4.10. Compliance with Law. Borrower and each Subsidiary is and will
continue to be in material compliance with all applicable statutes, regulations
and orders of, and all applicable material

16



--------------------------------------------------------------------------------



 



restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property,
including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls, except such noncompliance as would not, in
the aggregate, have a material adverse effect on the business, operations or
condition, financial or otherwise, of Borrower and the Subsidiaries taken as a
whole.
     4.11. Employee Benefit Plans. All employee benefit plans, as defined in
Section 3(3) of ERISA, established or maintained by Borrower or any Subsidiary
or to which any of them contributes, are in compliance in all material respects
with all applicable requirements of ERISA, and are in compliance in all material
respects with all applicable requirements, including qualification and
non-discrimination requirements in effect, of the Code, for obtaining the tax
benefits the Code thereupon permits with respect to such employee benefit plans.
For purposes of this Section 4.11, non-compliance with the Code and ERISA is
material if such non-compliance would reasonably be expected to have a material
adverse effect on the business, operations or condition, financial or otherwise,
of Borrower and the Subsidiaries taken as a whole. No such employee benefit plan
has, or at the time of any Loan will have, any amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA) for which Borrower or
any Subsidiary would be liable to any Person under Title IV of ERISA if any such
employee benefit plan were terminated as of the date hereof or as of the date of
such Loan, which amounts would be material to Borrower or any Subsidiary. Such
employee benefit plans are funded in accordance with Section 412 of the Code (if
applicable). There would be no obligations which would be material to Borrower
or any Subsidiary under Title IV of ERISA relating to any such employee benefit
plan that is a multi-employer plan if any such plan were terminated or if
Borrower or any Subsidiary withdrew from any such plan as of the date hereof or
as of the date of any Loan.
     4.12. RICO. There are no suits, actions or proceedings pending or, to the
knowledge of Borrower, threatened against Borrower or any Subsidiary, or any of
the principals thereof, under a RICO Related Law.
     4.13. Loans. Each loan having an outstanding balance of more than
$1,000,000 and reflected as an asset of Subsidiary Bank in the Borrower
Financial Statements is the legal, valid and binding obligation of the obligor
named therein, enforceable in accordance with its terms. To Borrower’s
knowledge, no obligor named therein is seeking to avoid the enforceability of
the terms of any loan, and no loan having an unpaid balance (principal and
accrued interest) in excess of $1,000,000 is subject to any defense, offset or
counterclaim
     4.14. No Material Adverse Change. Since December 31, 2007, none of the
business, operations, properties or assets of Borrower and the Subsidiaries
taken as a whole has been materially and adversely affected in any way as the
result of any act or event, including fire, explosion, accident, act of God,
strike, lockout, flood, drought, storm, earthquake, combination of workers or
other labor disturbance, riot, activity of armed forces or of the public enemy,
embargo, or nationalization, condemnation, requisition or taking of property, or
cancellation or modification of contracts, by any domestic or foreign government
or any instrumentality or agency thereof.
     4.15. Regulatory Enforcement Actions. Neither Borrower nor any Subsidiary,
nor any of the officers or directors or any of them, is now operating under any
restrictions, agreements, memoranda or commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are any such
restrictions to the knowledge of Borrower threatened or agreements, memoranda or
commitments being sought by any Governmental Agency.
     4.16. Hazardous Materials. Neither Borrower nor any Subsidiary is in
material violation of any applicable statute, regulation, ordinance or policy of
any governmental entity relating to the ecology, human health, safety or the
environment and no Hazardous Material is located on any real property owned or
leased by Borrower or any Subsidiary or has been discharged from or to, or
penetrated into, any real property (or surface or subsurface rivers or streams
crossing or adjoining any real property) owned or leased by Borrower or any
Subsidiary or the aquifer underlying any real property owned or leased by
Borrower or any Subsidiary.

17



--------------------------------------------------------------------------------



 



     4.17. Pending Litigation. There are no actions, suits or proceedings
pending, or, to the knowledge of Borrower, threatened or proposed, against
Borrower or any Subsidiary at law or in equity or before or by any federal,
state, municipal or other governmental department, commission, board, or other
administrative agency, domestic or foreign that if adversely determined would
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower and the Subsidiaries taken as a whole; and
none of Borrower nor any Subsidiary is in default with respect to any material
order, writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign.
     4.18. Investment Company Act. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
     4.19. No Misstatement of Material Fact. No information, exhibit, report or
document furnished by Borrower to Lender in connection with the negotiation or
execution of this Agreement or any of the other Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading, all as of the
date when furnished to Lender.
     4.20. Subordination. The Junior Subordinated Debentures are expressly
subordinate and junior in all respects, including with respect to the right of
payment, to the Loans to the extent provided in the applicable Indenture. The
Loans constitute “Senior Indebtedness” as defined in each Indenture.
     4.21. Representations and Warranties Generally. The representations and
warranties set forth in this Agreement or in any other Loan Document will be
true and correct on the date of this Agreement and as otherwise provided herein
with the same force and effect as if made on each such date. All
representations, warranties, covenants and agreements made in this Agreement or
in any certificate or other document delivered to Lender by or on behalf of
Borrower pursuant to or in connection with this Agreement shall be deemed to
have been relied upon by Lender notwithstanding Lender’s review of any documents
or materials delivered by Borrower to Lender pursuant to the terms hereof and
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf (and Borrower hereby acknowledges such reliance by Lender in making
the Loans and all disbursements thereunder) and, furthermore, shall survive the
making of any or all of the disbursements of proceeds under the Loans and
continue in full force and effect as long as there remains unperformed any
obligations to Lender hereunder or under any of the other Loan Documents.
          5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
     Borrower hereby further covenants and agrees with Lender as follows:
     5.1. Negative Covenants. Borrower agrees that until it satisfies all of its
obligations to Lender, including its obligations to pay in full all principal,
interest and other amounts due in accordance with the terms of this Agreement,
the Notes, the Pledge Agreement and the other Loan Documents, it shall not take
any of the actions set forth below in this Section 5.1, nor permit any
Subsidiary to take any of the following actions, without the prior written
consent of Lender, which consent shall not be unreasonably withheld.
          5.1.1. Incur Indebtedness. Borrower shall not, nor shall it cause,
permit or allow any Subsidiary to create, assume, incur, have outstanding, or in
any manner become liable in respect of any Indebtedness other than that
represented by this Agreement and the Notes; provided, however, that the
foregoing shall not restrict nor operate to prevent:
               5.1.1.1. the obligations of Borrower owing to Lender and other
Indebtedness and obligations of Borrower or any Subsidiary from time to time
owing to Lender;

18



--------------------------------------------------------------------------------



 



               5.1.1.2. Permitted Subsidiary Bank Indebtedness;
               5.1.1.3. any Indebtedness of Borrower solely to any Subsidiary,
any Indebtedness of any of Borrower’s Subsidiaries solely to Borrower and any
Indebtedness of any of Borrower’s Subsidiaries solely to each other; and
               5.1.1.4. purchase money Indebtedness and capitalized lease
obligations secured by liens permitted hereby.
          5.1.2. Encumbrances. Borrower shall not, nor shall it cause, permit or
allow any Subsidiary to directly or indirectly create, assume, incur, suffer or
permit to exist any pledge, encumbrance, security interest, assignment, lien or
charge of any kind or character on any of its assets, excepting only liens
existing on the date hereof as shown on the Financial Statements; provided,
however, that the foregoing shall neither restrict nor operate to prevent:
               5.1.2.1. liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which Borrower or any Subsidiary is a party or other cash deposits in any such
foregoing case that is required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
               5.1.2.2. mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;
               5.1.2.3. the pledge of assets for the purpose of securing an
appeal, stay or discharge in the course of any legal proceeding, provided that
the aggregate amount of liabilities of Borrower and the Subsidiaries secured by
a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $10,000,000 at any one time
outstanding;
               5.1.2.4. liens, charges and encumbrances incidental to the
conduct of the business of Subsidiary Bank incurred in the ordinary course of
business and not in connection with the borrowing of money, and liens securing
Permitted Subsidiary Bank Indebtedness in the ordinary course of business;
               5.1.2.5. liens on property of Borrower or any Subsidiary created
solely for the purpose of securing Indebtedness permitted by Section 5.1.1.4,
representing or incurred to finance, refinance or refund the purchase price of
property, provided that no such lien shall extend to or cover other property of
Borrower or such Subsidiary other than the respective property so acquired, and
the principal amount of Indebtedness secured by any such lien shall at no time
exceed the original purchase price of such property;
               5.1.2.6. liens to secure public funds or other pledges of funds
required by law to secure deposits;
               5.1.2.7. repurchase agreements, reverse repurchase agreements and
other similar transactions entered into by Subsidiary Bank in the ordinary
course of its banking or trust business; and
               5.1.2.8. utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar

19



--------------------------------------------------------------------------------



 



character and which do not in any material way affect the marketability of the
same or interfere with the use thereof in the business of Borrower or the
Subsidiaries.
          5.1.3. Certain Business Activities. Borrower shall not, nor shall it
cause, permit or allow any Subsidiary to engage in any business or activity not
permitted by all applicable laws and regulations.
          5.1.4. Mergers and Consolidations; Sale of Assets. Borrower shall not,
nor shall it cause, permit or allow any Subsidiary (a) to merge into or
consolidate with or into any other Person; provided, however, any such merger or
consolidation shall be permitted so long as the surviving entity is a wholly
owned Subsidiary and such merger or consolidation would not have a material
adverse effect on the business, operations or condition, financial or otherwise,
of Borrower and the Subsidiaries taken as a whole, or (b) dispose of by sale,
lease or otherwise property or assets now owned or hereafter acquired, other
than in the ordinary course of business.
          5.1.5. Loans. Borrower shall not, nor shall it cause, permit or allow
any Subsidiary to make any loans or advances whether secured or unsecured to any
Person other than (a) loans or advances made in the ordinary course of its
business and in accordance with applicable laws and regulations and safe and
sound banking practices, (b) the loans made by the Trusts to Borrower (in the
aggregate principal amount of $20,620,000) evidenced by the Junior Subordinated
Debentures.
          5.1.6. Investments. Borrower shall not, nor shall it cause, permit or
allow any Subsidiary to acquire the capital stock, assets or obligations of or
any interest in another corporation, partnership, trust, limited liability
company or any other entity except where such acquisition would not, when
considered as of the date of such acquisition, have a material adverse effect on
the business, operations or condition, financial or otherwise, of Borrower and
the Subsidiaries taken as a whole.
          5.1.7. Redemption of Capital Stock. Borrower shall not, nor shall it
cause, permit or allow any Subsidiary to sell, transfer, issue or redeem any of
its capital stock or otherwise change its capital structure.
          5.1.8. Unsafe and Unsound Practices. Borrower shall not, nor shall it
cause, permit or allow any Subsidiary to engage in any unsafe or unsound
business.
          5.1.9. Compliance with Loan Documents. Borrower shall not, nor shall
it cause, permit or allow any Subsidiary to breach or fail to perform or observe
any of the material terms and conditions of this Agreement, the Notes, the
Pledge Agreement or the other Loan Documents.
          5.1.10. Compliance with Laws. Borrower shall not, nor shall it cause,
permit or allow any Subsidiary to commit any material violation of any law or
regulation, or any condition imposed by or undertaking provided to any
Government Agency.
          5.1.11. Dividends. Borrower shall not declare or pay dividends to its
shareholders in excess of 40% of the then current year’s earnings (as determined
in accordance with GAAP, consistently applied) without Lender’s prior written
consent (and shall not declare or pay dividends or otherwise make distributions
under any circumstances if, after giving effect to any such dividend, any
covenant hereunder would be breached, without regard to any notice or cure
period); provided, however, nothing herein shall prohibit Borrower from making
such payments as may be required pursuant to the existing Junior Subordinated
Debentures, or any newly issued trust preferred securities that may be issued by
Borrower or any Subsidiary after the date of this Agreement.
          5.1.12. USA Patriot Act Matters. Borrower shall not, nor shall it
permit, cause or allow, any Subsidiary to (a) be or become subject at any time
to any law, regulation, or list of any Government Agency, including the U.S.
Office of Foreign Asset Control list, that prohibits or limits Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower or

20



--------------------------------------------------------------------------------



 



(b) fail to provide documentary or other evidence of Borrower’s identity as may
be requested by Lender at any time to enable Lender to verify Borrower’s
identity or to comply with any applicable law or regulation, including
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
     5.2. Affirmative Covenants. Borrower agrees that until it satisfies all of
its obligations to Lender, including its obligations to pay in full all
principal, interest and other amounts due in accordance with the terms of this
Agreement, the Note, the Pledge Agreement and the other Loan Documents, it shall
perform the covenants set forth below in this Section 5.2.
          5.2.1. Reporting. Borrower shall furnish and deliver to Lender:
               5.2.1.1. as soon as practicable, and in no event later than
45 days after the end of each calendar quarter a copy of: (a) Borrower’s balance
sheet at the end of such quarter and Borrower’s income statement and statements
of change in financial position and cash flow for the three months then ended,
will all supporting schedules, prepared on a consolidated basis in accordance
with GAAP consistently applied; and (b) all financial statements, including all
Call Reports filed by Subsidiary Bank;
               5.2.1.2. as soon as practicable, and in no event later than
90 days after the end of each calendar year, a copy of: (a) Borrower’s
consolidated balance sheet as of the end of such year and Borrower’s
consolidated income, changes in financial position and cash flow statements for
the year then ended audited by Borrower’s Accountant and accompanied by an
unqualified opinion; and (b) all financial statements and reports, including
Call Reports and annual reports, filed annually by Subsidiary Bank with any
state or federal bank regulatory authority;
               5.2.1.3. promptly after receiving knowledge thereof, notice in
writing of all charges, assessments, actions, suits and proceedings (as well as
notice of the outcome of any such charges, assessments, actions, suits and
proceedings) that are proposed or initiated by, or brought before, any court or
Governmental Agency, in connection with Borrower or any Subsidiary, other than
ordinary course of business litigation not involving the FRB, the FDIC, the
IDFPR or any other Government Agency, which, if adversely decided, would not
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower and the Subsidiaries taken as a whole;
               5.2.1.4. promptly after the occurrence thereof, notice of any
other matter which has resulted in a material adverse effect on the business,
operations or condition, financial or otherwise, of Borrower and the
Subsidiaries taken as a whole; and
               5.2.1.5. at the same time as the quarterly financial reports
referred to in Section 5.2.1.1 of this Agreement, a quarterly compliance
certificate in the form attached as Exhibit G hereto, which certificate shall
state that (a) Borrower is in compliance in all material respects with all
covenants contained in this Agreement, (b) that no Potential Event of Default or
Event of Default has occurred or is continuing, or, if there is any such event,
describing such event, the steps, if any, that are being taken to cure it, and
the time within which such cure will occur and (c) all representations and
warranties made by Borrower herein continue to be true as of the date of such
certificate. Such quarterly compliance certificate shall be signed by the Chief
Executive Officer, President or Chief Financial Officer of Borrower and shall
also contain, in a form and with such specificity as is reasonably satisfactory
to Lender, a computation of the financial covenants set forth in Article 7
hereof and such additional information as Lender shall have reasonably requested
by Borrower prior to the submission thereof;
               5.2.1.6. to the extent permitted by law, promptly after same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent by Borrower or any Subsidiary to the shareholders
of Borrower;

21



--------------------------------------------------------------------------------



 



               5.2.1.7. promptly after presentation, copies of all written
reports presented to the board of directors of Borrower, as Lender may from time
to time reasonably request; and
               5.2.1.8. promptly following Lender’s written request therefor,
one copy of each written audit report submitted to Borrower by Borrower’s
Accountant (or such audit reports that are so requested by Lender).
          5.2.2. Payment of Taxes. Borrower shall promptly pay and discharge all
taxes, assessments and other governmental charges imposed upon Borrower or any
Subsidiary, upon the income, profits, or property of Borrower or any Subsidiary,
and all claims for labor, material or supplies which, if unpaid, might by law
become a lien or charge upon the property of Borrower or any Subsidiary;
provided, however, that Borrower shall not be required to pay any such tax,
assessment, charge or claim, so long as the validity thereof is being contested
in good faith by appropriate proceedings, and reserves therefor are maintained
on the books of Borrower or any Subsidiary, as the case may be.
          5.2.3. Corporate Existence. Borrower shall maintain its own corporate
existence and good standing and that of each of the Subsidiaries in all
jurisdictions in which it or they are doing business, except where the failure
to so qualify would not have a material adverse effect on the business,
operations or condition, financial or otherwise, of Borrower and the
Subsidiaries taken as a whole.
          5.2.4. Insurance. Borrower shall maintain bonds and insurance for it
and each Subsidiary with responsible and reputable insurance companies or
associations in such amounts and covering such risk as is usually carried by
owners of similar businesses and properties in the same general area in which
Borrower operates.
          5.2.5. Filings with Governmental Agencies. Borrower shall file or
cause to be filed in a timely manner all filings of it and each Subsidiary with
all Governmental Agencies and cause such filings to be true and correct in all
material respects.
          5.2.6. Books and Records. Borrower shall maintain or cause to be
maintained its books, accounts and records and those of each Subsidiary in the
usual, regular and ordinary manner, on a basis consistent with prior years and
in material compliance with any legal requirements.
          5.2.7. Compliance with Laws. Borrower shall comply and cause each
Subsidiary to comply with each federal, state, local, municipal, foreign,
international or other administrative order, law, ordinance, principle of common
law, regulation or statute applicable to it or to the conduct or operation of
its respective business or the ownership or use of any of its respective assets
where the failure to be in such full compliance would reasonably be expected to
have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower and the Subsidiaries taken as a whole.
          5.2.8. Inspection Rights. Borrower shall, and shall cause each
Subsidiary to, permit Lender and its duly authorized representatives and agents
to (a) visit and inspect any of the properties of Borrower and each Subsidiary,
(b) inspect the corporate books or financial records of Borrower and each
Subsidiary, (c) examine and make copies of the books of accounts and other
financial records of Borrower and each Subsidiary and (d) discuss the affairs,
finances and accounts of Borrower and each Subsidiary with, and to be advised as
to the same by, its officers, employees and independent public accountants (and
by this provision Borrower hereby authorizes such accountants to discuss with
Lender the finances and affairs of Borrower and of each Subsidiary) at such
reasonable times and reasonable intervals as Lender may designate.
          5.2.9. Additional Information. Borrower shall provide promptly to
Lender other information concerning the business, operations, financial
condition and regulatory status of Borrower and the Subsidiaries as Lender may
from time to time reasonably request.

22



--------------------------------------------------------------------------------



 



          6. ADDITIONAL COVENANTS.
     6.1. Lender Expenses. Whether or not any Loan is made, Borrower will
(a) pay all reasonable costs and expenses of Lender incident to the transactions
contemplated by this Agreement, including all costs and expenses incurred in
connection with the preparation, negotiation and execution of the Loan
Documents, or in connection with any modification, amendment, alteration, or the
enforcement of this Agreement, the Notes, the Subordinated Debenture or the
other Loan Documents, including Lender’s out-of-pocket expenses and the charges
and disbursements to counsel retained by Lender, and (b) pay and save Lender and
all other holders of the Notes and Subordinated Debenture harmless against any
and all liability with respect to amounts payable as a result of (i) any taxes
which may be determined to be payable in connection with the execution and
delivery of this Agreement, the Notes, the Subordinated Debenture or the other
Loan Documents or any modification, amendment or alteration of the terms or
provisions of this Agreement, the Notes, the Subordinated Debenture or the other
Loan Documents, (ii) any interest or penalties resulting from nonpayment or
delay in payment of such expenses, charges, disbursements, liabilities or taxes
and (iii) any income taxes in respect of any reimbursement by Borrower for any
of such violations, taxes, interests or penalties paid by Lender. The
obligations of Borrower under this Section 6.1 shall survive the repayment in
full of the Notes and the Subordinated Debenture. Any of the foregoing amounts
incurred by Lender and not paid by Borrower upon demand shall bear interest from
the date incurred at the rate of interest in effect or announced by Lender from
time to time as its Base Rate plus 6% per annum and shall be deemed part of
Borrower’s Liabilities hereunder.
     6.2. Subordinated Debt. If the Subordinated Debt ceases to be deemed to be
Tier 2 Capital other than due to the limitation imposed by the second sentence
of 12 C.F.R. §250.166(e), which limits the capital treatment of subordinated
debt during the five years immediately preceding the maturity date of the
subordinated debt, Borrower shall: (a) immediately notify Lender; and (b)
immediately upon request of Lender execute and deliver all such agreements,
including pledge agreements and replacement notes, as Lender may reasonably
request in order to restructure the obligations evidenced by the Subordinated
Debt as a senior secured obligation of Borrower.
          7. FINANCIAL COVENANTS.
     7.1. Capitalization. Borrower (on a consolidated basis) shall maintain such
capital as may be necessary to cause Borrower to be classified as “well
capitalized,” in accordance with the rules and regulations of the FRB, as in
effect from time to time and consistent with the financial information and
reports contemplated in Section 5 of this Agreement.
     7.2. Regulatory Capital. Borrower shall maintain such capital as is
necessary to cause Subsidiary Bank to be classified as a “well capitalized”
institution in accordance with the regulations of the FDIC, currently measured
on the basis of information filed by Subsidiary Bank in its Call Report as
follows:
               7.2.1. Total Capital to Risk-Weighted Assets of not less than
10%;
               7.2.2. Tier 1 Capital to Risk-Weighted Assets of not less than
6%; and
               7.2.3. Tier 1 Capital to Average Total Assets of not less than 5%
(for the purposes of this clause, the Average Total Assets shall be determined
on the basis of information contained in the preceding four (4) Call Reports).
For purposes of this Agreement, “Average Total Assets” shall have the definition
provided in, and shall be determined in accordance with, the rules and
regulations of the primary federal regulator.
     7.3. Minimum Return on Average Assets. Borrower shall cause Subsidiary Bank
to maintain, on an annualized basis, an annual return on Average Total Assets of
greater than 0.50%.

23



--------------------------------------------------------------------------------



 



     7.4. Loss Reserves. Borrower shall cause each Subsidiary Bank to maintain
its Reserve for Loan and Lease Losses at an amount that exceeds 1.0% of its
Total Loans Outstanding. The covenant set forth in this Section 7.4 shall be
calculated quarterly beginning with the quarter ended March 31, 2008, shall be
derived from the Call Reports filed by Subsidiary Bank.
     7.5. Non-Performing Asset Ratio. Borrower shall cause Subsidiary Bank to
maintain at all times the ratio of (a) Nonperforming Assets to (b) the sum of
total stockholders’ equity and allowance for loan losses at less than 20.0%. The
ratio set forth in this Section 7.5 shall be calculated quarterly beginning with
the quarter ended March 31, 2008, shall be derived from the quarterly report
filed with Borrower’s primary federal regulator and shall be consistent with the
financial information and reports contemplated in Section 5 of this Agreement.
For purposes of this Agreement, “Nonperforming Assets” means the sum of all
other real estate owned by and repossessed assets, non-accrual loans,
restructured loans and loans on which any payment is 90 or more days past due
but which continue to accrue interest of Subsidiary Bank.
          8. BORROWER’S DEFAULT.
     8.1. Borrower’s Defaults and Lender’s Remedies.
          8.1.1. Events of Default. Each of the following shall constitute an
“Event of Default” under this Agreement:
               8.1.1.1. Borrower fails to pay, when due, any principal of or
installment of interest on any Note; or
               8.1.1.2. Borrower fails to pay, when due, any other amount
payable under this Agreement, the Notes (other than principal or interest) or
any other Loan Document; or
               8.1.1.3. Borrower fails to keep or perform any of its agreements,
undertakings, obligations, covenants or conditions under this Agreement not
expressly referred to in another clause of this Section 8.1 and, with respect
only to a failure to keep or perform any agreement, undertaking, obligation,
covenant or condition that is not set forth in Section 7 of this Agreement, such
failure continues for a period of 10 days after any officer of Borrower has
knowledge of such failure; or
               8.1.1.4. Any “Event of Default” or “Default” as defined under, or
a default or breach in any respect by Borrower of any representation, warranty,
covenant or agreement under, any of the Loan Documents occurs; or
               8.1.1.5. Any of the Loan Documents becomes void or unenforceable
in whole or in part; or
               8.1.1.6. Any representation, warranty or certification made in
this Agreement by Borrower or otherwise made in writing in connection with or as
contemplated by this Agreement or any of the other Loan Documents by Borrower
shall be or become materially incorrect or false or any representation to Lender
by Borrower as to the financial condition or credit standing of Borrower is or
proves to be false or misleading; or
               8.1.1.7. The dissolution of Borrower, or the occurrence of any
material management or organizational change in Borrower which Lender
determines, in its sole and absolute discretion, shall have a material adverse
effect on any Loan or on the ability of Borrower to perform its respective
obligations under the Loan Documents; or
               8.1.1.8. The execution by Borrower of any secondary or additional
financing agreements or arrangements of any kind whatsoever secured, in whole or
in part, by all or any part of or interest in any Collateral; or

24



--------------------------------------------------------------------------------



 



               8.1.1.9. There occurs, in the reasonable opinion of Lender, a
material adverse change in the business, operations or condition, financial or
otherwise, of Borrower and the Subsidiaries taken as a whole; or
               8.1.1.10. Any order or decree is entered by any court of
competent jurisdiction directly or indirectly enjoining or prohibiting Lender or
Borrower from performing any of their obligations under this Agreement or any of
the Loan Documents, and such order or decree is not vacated, and the proceedings
out of which such order or decree arose are not dismissed, within 60 days after
the granting of such decree or order; or
               8.1.1.11. The filing of formal charges by any governmental or
quasi-governmental entity, including the issuance of an indictment, under a RICO
Related Law against Borrower or any Affiliate of Borrower; or
               8.1.1.12. Final judgment or judgments for the payment of money is
or are outstanding against any Borrower or against any of their property or
assets and any one of such judgments has remained unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period of 30 days from the date of its
entry; or
               8.1.1.13. The FRB, the FDIC, the IDFPR or other Governmental
Agency charged with the regulation of bank holding companies or depository
institutions: (a) issues to Borrower or Subsidiary Bank, or initiates any
action, suit or proceeding to obtain against, impose on or require from Borrower
or Subsidiary Bank, a cease and desist order or similar regulatory order, the
assessment of civil monetary penalties, articles of agreement, a memorandum of
understanding, a capital directive, a capital restoration plan, restrictions
that prevent or as a practical matter impair the payment of dividends by
Subsidiary Bank or the payments of any debt by Borrower, restrictions that make
the payment of the dividends by Subsidiary Bank or the payment of debt by
Borrower subject to prior regulatory approval, a notice or finding under Section
8(a) of the FDI Act, or any similar enforcement action, measure or proceeding;
or (b) proposes or issues to any executive officer or director of Borrower or
Subsidiary Bank, or initiates any action, suit or proceeding to obtain against,
impose on or require from any such officer or director, a cease and desist order
or similar regulatory order, a removal order or suspension order or the
assessment of civil monetary penalties; or
               8.1.1.14. Subsidiary Bank is notified that it is considered an
institution in “troubled condition” within the meaning of 12 U.S.C.
Section 1831i and the regulations promulgated thereunder or if a conservator or
receiver is appointed for Subsidiary Bank; or
               8.1.1.15. Borrower or any Subsidiary becomes insolvent or is
unable to pay its debts as they mature; or makes an assignment for the benefit
of creditors or admits in writing its inability to pay its debts as they mature;
or suspends transaction of its usual business; or if a trustee of any
substantial part of the assets of Borrower or any Subsidiary is applied for or
appointed, and if appointed in a proceeding brought against Borrower, Borrower
by any action or failure to act indicates its approval of, consent to or
acquiescence in such appointment, or within 30 days after such appointment, such
appointment is not vacated or stayed on appeal or otherwise or shall not
otherwise have ceased to continue in effect; or
               8.1.1.16. Any proceedings involving Borrower or any Subsidiary
are commenced by or against Borrower or any Subsidiary under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government
and, with respect to Borrower only, if such proceedings are instituted against
Borrower, Borrower by any action or failure to act indicates its approval of,
consent to or acquiescence therein, or an order shall be entered approving the
petition in such proceedings and within 30 days after the entry thereof such
order is not vacated or stayed on appeal or otherwise, or shall not otherwise
have ceased to continue in effect; or

25



--------------------------------------------------------------------------------



 



               8.1.1.17. Borrower applies for, consents to or acquiesces in the
appointment of a trustee, receiver, conservator or liquidator for itself under
Chapter 7 or Chapter 11 of the Bankruptcy Code (the “Code Provisions”), or in
the absence of such application, consent or acquiescence, a trustee,
conservator, receiver or liquidator is appointed for Borrower under the Code
Provisions, and is not discharged within 30 days, or any bankruptcy,
reorganization, debt arrangement or other proceeding or any dissolution,
liquidation, or conservatorship proceeding is instituted by or against Borrower
under the Code Provisions, and if instituted against Borrower, is consented or
acquiesced in by it or remains for 30 days undismissed, or if Borrower is
enjoined, restrained or in any way prevented from conducting all or any material
part of its business under the Code Provisions; or
               8.1.1.18. Subsidiary Bank applies for, consents to or acquiesces
in the appointment of a receiver for itself, or in the absence of such
application, consent or acquiescence, a receiver is appointed for Subsidiary
Bank and is not discharged within 30 days; or
               8.1.1.19. If 15 days after notice thereof, Borrower or any
Subsidiary continues to be in default in any payment of principal or interest
for any other obligation or in the performance of any other term, condition or
covenant contained in any agreement, including an agreement in connection with
the acquisition of capital equipment on a title retention or net lease basis,
under which any such obligation is created the effect of which default is to
cause or permit the holder of such obligation to cause such obligation to become
due prior to its stated maturity; or
               8.1.1.20. The Pledged Subsidiary Bank Shares are attached,
seized, subjected to a writ of distress warrant or are levied upon or become
subject to any lien, claim, security interest or other encumbrance of any kind,
or come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors; or the Pledged Subsidiary Bank Shares constitute
less than 100% of the outstanding of Subsidiary Bank; or
               8.1.1.21. Any Subsidiary applies for, consents to or acquiesces
in the appointment of a receiver for itself, or in the absence of such
application, consent or acquiescence, a receiver is appointed for any
Subsidiary; or
               8.1.1.22. The Junior Subordinated Debentures are no longer (or
any other Indebtedness incurred in connection with, or relating to, any trust
preferred securities issued by a trust created by Borrower is not) junior and
subordinate in all respects to the Loans; or
               8.1.1.23. If Borrower or any Subsidiary defaults or continues to
be in default in any payment of principal or interest for any other obligation,
or in the performance of any other term, condition or covenant contained in any
agreement (including an agreement in connection with the acquisition of capital
equipment on a title retention or net lease basis), under which any such
obligation is created, where the aggregate consolidated liability of Borrower or
any such Subsidiary thereunder is in excess of $500,000.
          8.1.2. Lender’s Remedies. Subject to Section 8.6 of this Agreement,
upon the occurrence of any Event of Default, Lender shall have the right, if
such Event of Default shall then be continuing, in addition to all the remedies
conferred upon Lender by law or equity or the terms of any Loan Document, to do
any or all of the following, concurrently or successively, without notice to
Borrower:
               8.1.2.1. Declare the Notes to be, and they shall thereupon
become, immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in any Note to the contrary notwithstanding; or
               8.1.2.2. Terminate Lender’s obligations under this Agreement to
extend credit of any kind or to make any disbursement, whereupon the commitment
and obligation of Lender to extend credit or to make disbursements hereunder
shall terminate; or

26



--------------------------------------------------------------------------------



 



               8.1.2.3. Exercise all of its rights and remedies at law, in
equity and/or pursuant to any or all Collateral Documents, including foreclosing
on the Collateral.
Borrower shall pay to Lender, upon demand, all expenses, including attorneys’
fees and expenses, of obtaining such judgment or decree or of otherwise seeking
to enforce its rights under this Agreement or any of the other Loan Documents or
other related documents; and all such expenses, as determined by Lender in its
sole and absolute discretion, shall, until paid, be secured by the Loan
Documents and shall bear interest at the Default Rate.
     8.2. Protective Advances. If an Event of Default occurs, Lender may (but
shall in no event be required to) cure any such Event of Default and any amounts
expended by Lender in so doing, as determined by Lender in its sole and absolute
discretion, shall (a) be deemed advanced by Lender under an obligation to do so
regardless of the identity of the person or persons to whom such funds are
furnished, (b) constitute additional advances hereunder, the payment of which is
additional Indebtedness evidenced by the applicable Note(s) that correspond(s)
to the subject Event of Default and (c) become due and owing, at Lender’s
demand, with interest accruing from the date of disbursement thereof until fully
paid at the Default Rate.
     8.3. Other Remedies. If any Event of Default shall occur and be continuing,
Lender may, in addition to any other rights and remedies hereunder, exercise any
and all remedies provided in any of the other Loan Documents and other related
documents.
     8.4. No Lender Liability. To the extent permitted by law, Lender shall have
no liability for any loss, damage, injury, cost or expense resulting from any
action or omission by it, or any of its representatives, which was taken,
omitted or made in good faith.
     8.5. Lender’s Fees and Expenses. In case of any Event of Default hereunder,
Borrower shall pay Lender’s fees and expenses, including attorneys’ fees and
expenses, in connection with the enforcement of this Agreement or any of the
other Loan Documents or other related documents.
     8.6. Limitation on Remedies with Respect to Subordinated Debt. If an Event
of Default under Sections 8.1.1.17 or 8.1.1.18 of this Agreement shall occur,
Lender may declare the Subordinated Debenture and any other amounts due Lender
hereunder immediately due and payable, whereupon the Subordinated Debenture and
such other amounts payable hereunder shall immediately become due and payable,
without presentment, demand, protest or notice of any kind. If Borrower receives
a written notification from the FRB that the Subordinated Debenture no longer
constitutes Tier 2 Capital of Borrower (the “Federal Reserve Notice”), other
than due to the limitation imposed by the second sentence of 12 C.F.R.
§250.166(e), which limits the capital treatment of subordinated debt during the
five years immediately preceding the maturity date of the subordinated debt, and
if thereafter any Event of Default shall occur under Section 8.1 of this
Agreement, Lender may declare the Subordinated Debenture and any other amounts
due Lender hereunder immediately due and payable, whereupon the Subordinated
Debenture and such other amounts payable hereunder shall immediately become due
and payable, without presentment, demand, protest or notice of any kind. Upon
the occurrence of an Event of Default, it is specifically understood and agreed
that, notwithstanding the curing of such Event of Default, Borrower shall not be
released from any of its covenants hereunder unless and until the Subordinated
Debenture is paid in full. Upon the occurrence of an Event of Default without
notice by Lender to or demand by Lender of Borrower, Lender shall have no
further obligation to and may then forthwith cease advancing monies or extending
credit to or for the benefit of Borrower under this Agreement and the other Loan
Documents. The parties agree that until the earlier of the Subordinated Debt
Maturity Date or the delivery of a Federal Reserve Notice, Lender may only
enforce Borrower’s obligations under the Subordinated Debt if (a) Borrower fails
to pay interest when due on the Subordinated Debenture, in which case Lender may
pursue Borrower for such interest, (b) Borrower fails to comply with any of the
covenants set forth in Section 5 of this Agreement (other than with respect to
events, actions and transactions referenced in Sections 5.1.1, 5.1.2 and 5.1.4),
in which case Lender may pursue Borrower to ensure that Borrower complies with
such covenants or (c) an Event of Default occurs under Sections 8.1.1.17 or
8.1.1.18 of this Agreement, in which case the first sentence of this Section 8.6
shall govern.

27



--------------------------------------------------------------------------------



 



          9. MISCELLANEOUS.
     9.1. Release; Indemnification. Borrower hereby releases Lender from any and
all causes of action, claims or rights which Borrower may now or hereafter have
for, or which may arise from, any loss or damage caused by or resulting from
(a) any failure of Lender to protect, enforce or collect in whole or in part any
of the Collateral and (b) any other act or omission to act on the part of
Lender, its officers, agents or employees, except in each instance for willful
misconduct and gross negligence. Borrower shall indemnify, defend and hold
Lender and its Affiliates harmless from and against any and all losses,
liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, actual damages, disbursements or
expenses of any kind or nature whatsoever, including attorneys’ fees and
expenses, which may at any time be either directly or indirectly imposed upon,
incurred by or asserted or awarded against Lender or any of Lender’s Affiliates
in connection with, arising from or relating to Lender’s entering into or
carrying out the terms of this Agreement or being the holder of any Note, other
than any loss, liability, damage, suit, claim, expense, fees or costs arising
solely by reason of Lender’s or any of Lender’s Affiliates’ willful misconduct
or gross negligence.
     9.2. Assignment and Participation. Lender may pledge or otherwise
hypothecate all or any portion of this Agreement or grant participations herein
(provided Lender acts as agent for any participants, except as provided below)
or in any of its rights and security hereunder, including the Notes. Lender may
also assign all or any part of any Loan and Lender’s obligations in connection
therewith to one or more commercial banks or other financial institutions or
investors (each an “Assignee Lender”). Lender shall notify Borrower in advance
of the identity of any proposed Assignee Lender. Upon delivery to Borrower of an
executed copy of the Assignee Lender’s assignment and acceptance (a) each such
Assignee Lender shall be deemed to be a party hereto and, to the extent that
rights and obligations hereunder have been assigned and delegated to such
Assignee Lender, such Assignee Lender shall have the rights and obligations of
Lender hereunder and under the other Loan Documents and other related documents
and (b) Lender, to the extent that rights and obligations hereunder have been
assigned and delegated by it, shall be released from its obligations hereunder
and under the other Loan Documents, including the obligation to fund the
Assignee Lender’s share of the Loans, and other related documents. Within five
Business Days after receipt of a copy of the executed assignment and acceptance
document, Borrower shall execute and deliver to Lender a new Note or Notes, as
applicable (for delivery to the relevant Assignee Lender), evidencing such
Assignee Lender’s assigned portion of the Loans and a replacement Note or Notes,
as applicable, in the principal amount of the Loans retained by Lender (such
Note to be in exchange for, but not in payment of, the Note then held by
Lender). Such Note shall be dated the date of the predecessor Note. Lender shall
mark the predecessor Note “exchanged” and deliver it to Borrower. Accrued
interest on that part of the predecessor Note evidenced by the new Note, and
accrued fees, shall be paid as provided in the assignment agreement between
Lender and to the Assignee Lender. Accrued interest on that part of the
predecessor Note evidenced by the replacement Note shall be paid to Lender.
Accrued interest and accrued fees shall be so apportioned between the Note and
paid at the same time or times provided in the predecessor Note and in this
Agreement. Borrower authorizes Lender to disclose to any prospective Assignee
Lender any financial or other information pertaining to Borrower or the Loans.
In addition, Borrower agrees that, if so requested by Lender, Borrower will
cause all insurance policies, binders and commitments, including casualty
insurance and title insurance, required by the Loan Documents or other related
documents to be delivered to Lender to name the Assignee Lender as an additional
insured or obligee, as Lender may request. Anything in this Agreement to the
contrary notwithstanding, and without the need to comply with any of the formal
or procedural requirements of this Agreement, including this Section 9.2, Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Loan Documents and other related documents to
a Federal Reserve Bank, provided that no such pledge or assignment shall release
Lender from its obligations thereunder.
     9.3. Prohibition on Assignment. Borrower shall not assign or attempt to
assign its rights under this Agreement, either voluntarily or by operation of
law.
     9.4. Time of the Essence. Time is of the essence of this Agreement.

28



--------------------------------------------------------------------------------



 



     9.5. No Waiver. No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure to exercise or delay in exercising, by Lender
or any holder of any Note, of any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other right or remedy provided by law. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law or equity. No notice or demand on Borrower in any case
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender to
any other or further action in any circumstances without notice or demand. No
consent or waiver, expressed or implied, by Lender to or of any breach or
default by Borrower in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Borrower
hereunder. Failure on the part of Lender to complain of any acts or failure to
act or to declare an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Lender of its rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Borrower.
     9.6. Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
     9.7. Usury; Revival of Liabilities. All agreements between Borrower and
Lender, including this Agreement and any other Loan Documents, are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to Lender exceed the highest lawful rate of interest permissible under the
laws of the State of Illinois. If, from any circumstances whatsoever,
fulfillment of any provision hereof or of any other Loan Documents, at the time
performance of such provision shall be due, shall involve exceeding the limit of
validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under the laws of the
State of Illinois, and if for any reason whatsoever, Lender shall ever receive
as interest an amount which would be deemed unlawful, such interest shall be
applied to the payment of the last maturing installment or installments of the
Indebtedness secured by the Collateral (whether or not then due and payable) and
not to the payment of interest. To the extent that Lender received any payment
on account of Borrower’s Liabilities and any such payment, proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment or proceeds received,
Borrower’s Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment or
proceeds to any third party, the revived Borrower’s Liabilities shall be deemed
satisfied.
     9.8. Notices. Any notice which either party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight courier, addressed:

29



--------------------------------------------------------------------------------



 



             
 
  if to Borrower:       Centrue Financial Corporation
 
          122 West Madison Street
 
          Ottawa, Illinois 61350
 
          Attn: Kurt R. Stevenson
 
          Telephone No.: 815-431-2811

 
          Fax No.: 815-431-2820
 
                with a copy to:   Howard & Howard Attorneys, P.C.
 
          151 S. Rose Street, Suite 800
 
          Kalamazoo, MI 49007
 
          Attn: Jeffrey P. Chalmers
 
          Telephone No.: (269) 382-8787

 
          Fax No.: (269) 382-1568
 
           
 
  if to Lender:       LaSalle Bank National Association
 
          135 South LaSalle Street
 
          Chicago, Illinois 60603
 
          Attn: Tammy Cutler
 
          Telephone No.: (312) 904-1593

 
          Fax No.: (312) 904-2684
 
                with a copy to:   Barack Ferrazzano Kirschbaum & Nagelberg LLP
 
          200 West Madison Street, Suite 3900
 
          Chicago, Illinois 60606
 
          Attn: Robert M. Fleetwood, Esq.
 
          Telephone No.: (312) 629-7329

 
          Fax No.: (312) 984-3150

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above. Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier.
     9.9. Successors and Assigns. This Agreement shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors and
assigns except that, unless Lender consents in writing, no assignment made by
Borrower in violation of this Agreement shall confer any rights on any assignee
of Borrower.
     9.10. No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of
Lender, shall be deemed to make Lender a partner or joint venturer with
Borrower.
     9.11. Brokerage Commissions. Borrower shall indemnify, defend and hold
Lender and its Affiliates harmless from and against any and all losses,
liabilities, obligations, penalties, claims, fines, lost profits, demands,
litigation, defenses, costs, judgments, suits, proceedings, damages,
disbursements or expenses of any kind or nature whatsoever, including attorneys’
fees and expenses, consequential or otherwise, which may at any time be either
directly or indirectly imposed upon, incurred by or asserted or awarded against
Lender or any of its Affiliates in connection with, arising out of or relating
to any claim of a broker’s or finder’s fee against Lender or any person or
entity in connection with the transaction herein contemplated arising out of or
relating to Borrower’s or Lender’s action or inaction.
     9.12. Publicity. Borrower shall not publicize any Loan without the prior
written consent of Lender, except as may be required by law.

30



--------------------------------------------------------------------------------



 



     9.13. Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form and substance satisfactory to Lender.
     9.14. Additional Assurances. Borrower agrees that, at any time or from time
to time, upon the written request of Lender, it will execute all such further
documents and do all such other acts and things as Lender may reasonably request
to effectuate the transaction herein contemplated.
     9.15. Entire Agreement. This Agreement and Exhibits hereto constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto.
     9.16. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois, without regard to
conflicts of law. Nothing herein shall be deemed to limit any rights, powers or
privileges which Lender may have pursuant to any law of the United States of
America or any rule, regulation or order of any department or agency thereof and
nothing herein shall be deemed to make unlawful any transaction or conduct by
Lender which is lawful pursuant to, or which is permitted by, any of the
foregoing.
     9.17. Forum; Venue. To induce Lender to accept this Agreement and the other
Loan Documents, Borrower irrevocably agrees that all actions or proceedings in
any way, manner, or respect, arising out of or from or related to this Agreement
or the other Loan Documents shall be litigated only in courts having suits
within Chicago, Illinois. Borrower hereby consents and submits to the
jurisdiction of any local, state or federal court located within said city.
Borrower hereby waives any right it may have to transfer or change the venue of
any litigation brought against Borrower by Lender.
     9.18. No Third Party Beneficiary. This Agreement is made for the sole
benefit of Borrower and Lender, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder.
     9.19. Legal Tender of United States. All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
     9.20. Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.
     9.21. Knowledge; Discretion. All references herein to a party’s knowledge
shall be deemed to mean the best knowledge of such party based on commercially
reasonable inquiry. All references herein to Borrower’s knowledge shall be
deemed to refer to the knowledge of Borrower and each Subsidiary. Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by Lender, to the making of a determination or
designation by Lender, to the application of Lender’s discretion or opinion, to
the granting or withholding of Lender’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to
Lender, or otherwise involving the decision making of Lender, shall be deemed to
mean that Lender shall decide unilaterally using its sole and absolute
discretion or judgment.
     9.22. Acknowledgment of Indebtedness under the Existing Loan Agreement.
Borrower acknowledges and confirms that, immediately prior to the Closing
hereunder, it was indebted to Lender, without defense, setoff or counterclaim,
in the aggregate principal amount of Twelve Million Eight

31



--------------------------------------------------------------------------------



 



Hundred Sixty Four Thousand Six Hundred Twenty Five and No/100 Dollars
($12,864,625) under the Outstanding Revolving Loan.
     9.23. Existing Loan Agreement and Existing Pledge and Security Agreement.
From and after the Closing hereunder, the Existing Loan Agreement and the
Existing Pledge and Security Agreement shall have been amended and restated and
of no further force and effect from and after the date hereof.
[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32



--------------------------------------------------------------------------------



 



WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER
OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH
LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (A) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (B) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S INDEPENDENT LEGAL COUNSEL AND IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND (C) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

     
 
  CENTRUE FINANCIAL CORPORATION
 
   
 
  By:
 
   
 
       Name:
 
       Title:
 
   
 
  LASALLE BANK NATIONAL ASSOCIATION
 
   
 
  By:
 
   
 
       Name:
 
       Title:

 